Citation Nr: 1743231	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-60 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependancy and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  The appellant is the Veteran's surviving spouse.  The Veteran died in January 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the Milwaukee Pension Management Center, of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January  2016 from an acute intracerebral hemorrhage, due to or consequence of internal jugular and subclavian, deep vein thrombosis, requiring treatment with anticoagulation.

2.  At the time of the Veteran's death, the Veteran was service connected for posttraumatic stress disorder (PTSD) with secondary depression and panic disorder with agoraphobia, and anxiety disorder, degenerative disc disease, tinnitus, bilateral hearing loss. 

3.  The Veteran's service connected disabilities, were not the immediate or underlying cause of death or etiologically related thereto; nor did they contribute substantially or materially to the Veteran's cause of death, combine to cause death or aid or lent assistance to the production of death.

4.  The disorders resulting in the Veteran's death were not demonstrated in service and were note otherwise etiologically related to service.

5.  The Veteran was in receipt of 100% disability rating from October 2007 to January 2016, a period of less than 10 years. 

CONCLUSIONS OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for an grant of DIC benefits based on the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310 (West 2014); 38 C.F.R. §§ 3.22 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 and 5103A, and implementing regulations, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The provisions require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim. 

VA is required to notify a claimant for a benefit administered by VA of any information and any medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For a claim for Dependence and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a), notice under 38 U.S.C.A. § 5103 (a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The appellant submitted the claim as part of the Fully Developed Claims (FDC) Program.  The notice section of the application provided information about what was necessary to substantiate the survivor benefit claim.  In July 2016 the RO sent an additional letter outlining the requirements to substantiate a claim for cause of death.  

VA has obtained service treatment records, and assisted the appellant in obtaining evidence to the extent possible.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file and the appellant has not contended otherwise.  The record indicates that VA has substantially complied with the notice and assistance requirements, in particular, the heightened and detailed notice of what evidence is necessary to support a claim for dependency and indemnity compensation benefits under 38 U.S.C.A. § 5103 (a).  See February 2016 VA Form 21-534EZ filing and July 2016 MAP-Development Letter. 

II.  Service Connection 

The appellant contends that the Veteran's service connected disabilities caused his death and that the other causes of death should be found to be service connected. 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) A present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Exposure to certain herbicide agents, including the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975). 38 U.S.C.A. § 1116 (f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes and among other diseases, shall be service connected even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e).

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307  (a)(6)(iii).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

To grant service connection for the cause of a veteran's death, it must be shown that a service connected disability caused the death or substantially or materially contributed to it.  The service connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related to it.  38 C.F.R. § 3.312 (b).  The service connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c).

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability is deemed to have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veteran's Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Factual Background 

In a March 1966 enlistment exam was negative for head injuries or abnormal glucose levels.  Service treatment records are silent for complaints of or a diagnosis of internal jugular and subclavian vein, or deep vein thrombosis.  In September 1967 the Veteran fell from a building and landed on his back.  He was x-rayed on the same date and no abnormal findings were noted.  He was placed on bedrest and  was sent to physical therapy.  There was also no mention of a head injury as a result of his fall.  The Veteran had a normal separation examination in January 1969 with no mention of a head injury or abnormal glucose levels.  The Veteran was never treated for a head injury (in-service/post service), nor did he ever claim a head injury for VA service connection

In 2002 the Social Security Administration (SSA) granted the Veteran disability for cervical fusion and a muscle ligament disorder and fascia.  

The Veteran was service connected for diabetes mellitus II in October 2007.  In a VA examination in April 2013 showed no diagnosis of diabetes because the Veteran's laboratory findings were normal.  The Veteran's service connection for diabetes was severed effective April 2014, the Veteran did not file a timely notice of disagreement.  

In September 2015 the Veteran underwent a total hip replacement at a private facility. 

Post-service VA treatment records do not show a diagnosis of thrombosis until 2015.  In September 2015 the Veteran was seen in the emergency room for complaints of nausea and headaches.  The Veteran stated that his whole head felt "goofy" and "warm all over" without pain in the head.  He denied any change in his baseline neck discomfort related to a prior cervical fusion.  He also reported swelling to his left arm the day prior that had resolved.  He denied having chest pains or palpitations or dyspnea or extremity swelling.  An imaging report found his ventricles were midline and normal in size.  There was no evidence of intra or extra-axial hemorrhage or mass effect; and intact calvarium were noted.  The Veteran's glucose levels were negative and he was diagnosed with acute sinusitis.

In November 2015, the Veteran was seen in the emergency room for left arm numbness after doing chores.  An x-ray examination revealed degenerative disc disease status post cervical spine fusion. 

On December 7, 2015 the Veteran developed some swelling in his left arm.  A workup showed that he had a thrombus in the left internal jugular vein and left brachial vein.  He was started on Lovenox and Coumadin which resulted in less swelling in the arm and he reported feeling "fine". 

On December 8, 2015, the Veteran underwent a CT scan; it was noted that "unfortunately, the [Veteran] is status post lower cervical fusion with a large anterior plate causing significant beam hardening artifact in this area."  As a result of the CT scan the physician found that "short segment thrombosis of the left internal jugular vein just above the left subclavian vein and findings to suggest probable scarring of the left brachiocephalic vein with delayed enhancement of the left subclavian and axillary veins most likely due to prior left subclavian and possibly prior left IJ catheters."

On December 14, 2015, the Veteran was seen for a left jugular vein embolism.  He reported an improvement in arm pain and swelling after starting  Lovenox.  His international normalized ratio (INR) was 1.4 with a goal of 2.0 - 3.0.

On December 15, 2015, the Veteran was hospitalized for weakness, and confusion.  The Veteran did not complain of chest pain other than on his left ribs where he landed on the clothes hamper when he fell.  He was diagnosed with sepsis.  CT scan found ventricles and cortical sulci were within normal limits for the Veteran's age and unchanged from his previous September 2015 scan.  No areas of significant abnormal low density were demonstrated.  The Veteran's glucose levels were negative.  There was no evidence of hemorrhage, extra-axial collection, or gross mass effect. 

On December 21, 2015, the Veteran was seen for a follow-up from his hospitalization.  The Veteran was treated for sepsis, blood clot in the left brachial vein and left jugular vein, chest pain, and gastroesophageal reflux disease (GERD).  The physician noted that the Veteran's blood clot was being anticoagulated.  

At the beginning of January 2016, the Veteran was hospitalized, the Veteran's wife reported that the Veteran had a severe headache; he later developed left sided weakness, vomiting, and had steadily become poorly responsive.  The Veteran was prescribed warfarin and had a low INR. At the time of his entrance into the hospital his INR was 1.7 and his warfarin dosage had been raised.  Imaging results showed massive right frontoparietal and temporal lobe intervertebral hemorrhage which had ruptured.  A critical care medicine note reported that the Veteran suffered an acute intracerebral hemorrhage with left internal jugular vein thrombus and his coma was likely related to anticoagulation with enoxaparin and warfarin.  A CT scan of head showed "devastating hemorrhage and neurosurgery on call said this lesion had 100 percent mortality."  The Veteran was reported as neurologically dead. 

The Veteran's death certificate listed that the Veteran's cause of death as an acute intracerebral hemorrhage, due to or as a consequence of internal jugular and subclavian vein, deep vein thrombosis, requiring treatment with anticoagulation.  No other significant conditions listed as contributing to death.  (See January 2016 Death Certificate).

In a February 2016 letter, a VA physician wrote that he could not say that the Veteran's PTSD and/or chronic pain contributed to the Veteran's death. 

In a May 2016 letter from the appellant, she wrote that the Veteran's military duty in Vietnam and his death were connected.  She indicated that in September 1967 the Veteran fell in service, and as a result he "paralyzed his legs, shook up his internal organs and he bled from his mouth and ears."  She reported that the Veteran was having severe and constant headaches.  She also reported that after the Veteran's September 2015 hip surgery he became dizzy, lightheaded and had headaches.  She wrote that the Veteran was proscribed warfarin but she reported that he did not receive any medication.  She contends that the Veteran's September 1967 in service fall or exposure to Agent Orange caused pain in his back and head leading to his death. 

In an August 2016 statement the appellant stated that the Veteran's elevated glucose levels, "his high liver counts and his traumatic head injury" occurred in service and caused or aggravated his death.

In a subsequent August 2016 letter from private doctor, Dr. Tuorila, he noted that the Veteran had not been diagnosed, treated or assessed for a traumatic brain injury (TBI) at the time of his fall in service.  Dr. Tuorila opined that the Veteran's 1967 fall in service could have resulted in a TBI.  He noted that medical literature supports a finding that a TBI can cause depression, anxiety, behavior related problems, and even psychotic type symptoms and PTSD; which the Veteran had.  He also noted that in several medical abstracts, individuals who have had traumatic brain injuries frequently experience intracerebral hemorrhages associated with their head injuries later in life.  Dr. Tuorila opined that an underlying cause of the Veteran's death was his likely traumatic brain injury which occurred in Vietnam in 1967.

In a September 2016 VA examination, the examiner opined that it was less likely than not that the Veteran's service connected conditions, (PTSD with secondary depression and panic disorder with agoraphobia and anxiety disorder, degenerative disc disease of the L5-S1, and tinnitus) materially or substantially contributed to Veteran's death.  The examiner's rationale was that the Veteran's acute intracerebral hemorrhage was caused by the anticoagulation medications that Veteran was receiving.  Further the examiner noted that bleeding, including an acute intracerebral hemorrhage, is an established risk of using anticoagulation medication.  The examiner concluded that the Veteran's service connected conditions does not cause or substantially contribute to the development of deep vein thrombosis.  The examiner also addressed the Appellant's contention that the Veteran's service connected back condition caused a fall leading to the Veteran's death.  The examiner opined that the Veteran's December 2015 fall on a clothes hamper was most likely due to sepsis and the internal jugular and subclavian deep vein thrombosis.  Lastly, the examiner opined that it was less likely than not that "PTSD with secondary depression and panic disorder with agoraphobia and anxiety disorder, degenerative disc disease of the L5-S1, and tinnitus caused such debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease."

In an October 2016, letter from a M.Taylor licensed clinical social worker (LCSW), with the Vet Center, wrote that she treated the Veteran from November 2010 through April 2013.  She noted that during the time she treated the Veteran he was distressed about not receiving recognition from the VA about his head and spinal injuries that he attributed to his service.  She wrote that the Veteran stated that since his head injury in Vietnam he experienced fatigue, dizziness, headaches, depression, anxiety, disturbed sleep, slowed thinking and changes in personality. 

An October 2016 statement from the appellant clarified that the Veteran "did not sustain a head injury during his fall in Vietnam.  Service treatment records are absent of head trauma, he was never treated for a head injury (in-service/post service), nor did he ever claim a head injury for VA service connection...At no time did he file a VA claim for any type of "head injury", or seek treatment for a head injury.  The reference to a head injury and TBI made in the attached letter by M. Taylor is without basis."  

Analysis 

At the time of his death, the Veteran was service connected for PTSD with secondary depression and panic disorder with agoraphobia, and anxiety disorder, degenerative disc disease, tinnitus, bilateral hearing loss.  

The competent credible evidence of record does not reflect substantial or material contributions of the Veteran's service connected disabilities to his death.  The Board finds the evidence against the claim to be of more probative value than the evidence in favor of the claim.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000). 

The medical opinion from August 2016, attributed the cause of the Veteran's death to a fall in Vietnam.  The opinion is based on the assumption that the Veteran had a TBI or head injury in service.  In the letter from Dr. Tuorila, opined that while the Veteran was not diagnosed, treated or assessed for a traumatic brain injury (TBI) at the time of a fall in service; claimed fall in Vietnam in 1967could have resulted in a TBI.  Dr. Tuorila wrote that medical literature suggests that there is a link between TBI and intracerebral hemorrhages.  The social worker M. Taylor, she wrote that the Veteran told her about his head injury in Vietnam.  

Service treatment records are silent for any reference to head trauma.  Nor is there any post service clinical records suggesting treatment for a head injury.  Furthermore, the appellant has been inconsistent in the details of the purported injury "in service".  She earlier stated that the fall in service resulted in symptoms including headaches and bleeding from the head area.  She later denied any history of a head injury.  Although M. Taylor indicated that the Veteran reported a history to her of a service head injury, the Board finds that the service treatment records and the lack of a post-service history of treatment for any head injury is more probative in this case then the social worker's recollection or even the Veteran's recollection.  

The Veteran was not service connected for diabetes at the time of his death.  (See April 2014 rating decision).  Also, his glucose levels were negative prior to his death.  (See September and December 2015 laboratory findings).  Thus as the Veteran's diabetes was not service connected at the time of his death, the Board has considered the Veteran's service connection conditions at the time of his death. 

More probative weight is given to the medical evidence against the Veteran's claim.  As noted above, a February 2016 letter from the Veteran's treating physician, Dr. Wiederin, wrote that the Veteran's PTSD and/or chronic pain did not contribute to the Veteran's death.  

Further, the September 2016 VA examiner's opinion is against a finding that it is as likely as not that the Veteran's service connected disabilities contributed to his death.  The clinician found that the Veteran's acute intracerebral hemorrhage was caused by the Veteran's anticoagulation medications.  The examiner concluded that the Veteran's service connected conditions do not cause or substantially contribute to the development of deep vein thrombosis.  The medical opinion of the examiner is considered probative, as it is based on an extensive review of the Veteran's entire file and a rationale is provided to support his opinions.

The Board notes that the evidence of record does not show that the Veteran's acute intracerebral hemorrhage or deep vien thrombosis manifested in service or within a year following his discharge from service in 1969.  Indeed, post-service medical treatment records reflect an initial diagnosis of acute intracerebral hemorrhage and deep vien thrombosis more than 40 years after service.  Thus, the fatal conditions cannot be presumed to have been incurred in service under 38 C.F.R. § 3.309 (a).

The Board also notes that the appellant has not been shown to have the experience, training, or education necessary to provide an opinion as to any relationship between the Veteran's service connected disabilities and his death.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of heart, circulation, and thrombosis disorders.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The only cause of death noted on the Veteran's death certificate is an acute intracerebral hemorrhage, due to or consequence of internal jugular and subclavian vein, deep vein thrombosis, requiring treatment with anticoagulation.  As already discussed the record does not establish that those disorders  are related to service.  

The Board acknowledges the appellant believes exposure to herbicides while serving in Vietnam contributed to the Veteran's death.  Veterans who served in Vietnam are presumed to have been exposed to toxic herbicides.  Certain listed diseases are presumed service connected in such Veterans that are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (a)(1),(2), (f); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  However, none of the fatal conditions at issue are included in the presumptive diseases listed under VA regulations.  While the Veteran is service connected for diabetes his glucose levels were negative.  (See September 2015 and December 2015 VA treatment notes) Therefore, service connection for cause of death is not warranted due to the Veteran's exposure to herbicides. 

Additionally, the claims folder does not reflect that any of the Veteran's service connected disabilities affected vital organs or rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing his death.  Furthermore, the medical evidence does not reflect that the Veteran's service connected disabilities contributed to his death or that they lent assistance to the production of death.

Although the Board is sympathetic to the appellant's belief that the Veteran's acute intracerebral hemorrhage was the result of his military service, the preponderance of the evidence is against a finding that the Veteran's acute intracerebral hemorrhage were present in service or for many years thereafter, or that there was otherwise etiologically related to service.  As the evidence fails to establish that the Veteran had a service connected disability that was either the principal or a contributory cause of death, the appellant's claim for entitlement to service connection for the cause of the Veteran's death is not warranted.

III.  DIC under 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a)

In determining whether the Appellant is to be awarded DIC benefits under the provisions of 38 U.S.C.A. § 1318, it must be established that the Veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  DIC benefits under 38 U.S.C.A. § 1318, may be granted to the surviving spouse of a deceased veteran if the evidence shows (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; or (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.

For purposes of 38 U.S.C.A. § 1318, entitled to receive benefits means that at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran otherwise was entitled to continued payment based on a total service-connected disability rating; (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.38; 38 C.F.R. § 3.22.

At the time of the Veteran's death, he was in receipt of a combined evaluation of 100 percent for his service connected disabilities.  The Veteran was rated 100% disabled for 9 years(since October 2007) at the time of his death.  He was not continuously rated totally disabled for the 10 years immediately preceding death, was not rated totally disabled upon separation from service continuously until his death more than five but less than ten years after separation from service, and was not a former POW who died after September 30, 1999 with a disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Thus, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a).

Thus, the preponderance of the evidence is against the claim, and entitlement to DIC under 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a) is denied.


ORDER


Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a) is denied.



____________________________________________
KELLI A.  KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


